﻿I should like first to extend my heartfelt congratulations to His Excellency Mr. Samir Shihabi upon his election as President of the General Assembly at this historic forty-sixth session. I am pleased also to have this opportunity to express my respects and appreciation to His Excellency Mr. Guido de Marco for the very able manner in which he presided over the forty-fifth session.
On behalf of the Government and the people of Japan, I wish to extend a hearty welcome to the countries that have been newly admitted to United Nations membership: the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania. With these seven new Member States and with the Cambodia an Supreme National Council occupying its country's seat, I am glad to see the Organization's enhanced universality at the very time when the United Nations may be expected finally to attain the high ideals held for it since its founding.
Lastly, I wish to pay a high tribute to the Secretary-General for the important contributions he has made for world peace.
In a span of just two years the world has undergone a historic change with the end of the cold war and with the Gulf crisis. The international community is thus in a historic time of transition as efforts are being made to fashion a new world order. Now, as the world moves from confrontation to cooperation, tremendous possibilities are opening up for human progress.
This shift has provided new impetus for the resolution of regional issues through dialogue. It is clear that the process of bringing an end to the Gulf crisis has had a favourable impact on progress towards the peaceful resolution of conflicts in the Middle East, Cambodia, Western Sahara, Angola, Central America, Afghanistan and elsewhere. Prospects for the future are bright in Europe as well, with the 1992 integration of the European Community and Its link-up with the European Free Trade Association, and the return of the East European States to the European fold.
At the same time, however, it must be recognised that the world is beset by the uncertainty and instability common to any time of transition. There is also the danger that religious, ethnic, territorial and other disputes may resurface as the cold war structure is dismantled. The Gulf crisis was resolved through the resolute action of the international community, and it is essential hereafter that we fully understand the characteristic features of this time of transition and respond unerringly. In this respect, Japan is profoundly concerned about developments in Yugoslavia and supports the efforts of the European Community and others to mediate a peaceful resolution to that conflict.
The situation that is emerging in the Soviet Union is one of historic transition toward the universal values of freedom and democracy as we approach the twenty-first century. Home to three-fourths of the Earth's population, many of the world's developing countries continue to suffer from the problems of grinding poverty, sluggish growth, burgeoning debt and population growth. It is the responsibility of the International community to work for sustained development in these countries.
In addition, with increasing interdependence, humankind is faced with a spate of problems, such as those concerning the global environment, refugees, drugs and terrorism, which no one country or region can solve on its own but for whose solution we must all join together, on the basis of the realization that the world is one. At this historic time of transition, each country throughout the world is called upon to forge a new approach appropriate to the new era, and then all must work together in a shared effort to create a new world order.
With a sense of sincere contrition over the past war, the Japanese people are resolutely determined never again to become a military Power. In the more than 40 years since the Second World War, while striving to attain the level of development that it enjoys today, Japan has worked tirelessly, through a wide range of economic and other exchanges, to translate into actual policies the philosophy of living, and the resolve to live, as a nation of peace.
In considering the circumstances that enabled Japan to achieve its present prosperity in an international climate of peace, I believe that the new international order that we seek must be one that strives, first, to ensure peace and security; secondly, to respect freedom and democracy; thirdly, to guarantee world prosperity through open market economies; fourthly, to preserve an environment in which all people can lead rewarding lives; and, fifthly, to create stable international relations founded upon dialogue and cooperation.
These goals are basic tenets of Japanese policy and are consistent with the purposes of the United Nations as set forth in its Charter. In this new era of collaboration and cooperation, the United Nations will be expected to play a central role in surmounting the many challenges facing the international community. This view was also expressed in the Political Declaration of the London summit.
Dedicated to peace in full recognition of its past experiences and cognizant of the global responsibilities that accrue as a result of its economic strength, Japan has a historic mission to make the maximum possible contribution to our common efforts to achieve the goals of the new world order.
The international community coalesced magnificently around the United Nations in response to the crisis in the Gulf. Japan, too, extended maximum cooperation to the efforts of the countries concerned to restore peace to the Gulf and to the front-line countries hard hit by the economic dislocations resulting from the war. As a result of Japan's participation in this international response to the blatant challenge to the rule of law and the violation of peace, there developed among the Japanese people a heightened awareness that, as a peace-loving country, Japan has an obligation to contribute actively to efforts led by the United Nations to secure and maintain world peace. Accordingly, after the cease-fire Japan dispatched to the Gulf region Japanese disaster relief teams to address environmental problems and to provide refugee relief, and also dispatched minesweepers to ensure navigational safety in the Gulf.
Although a ceasefire is in effect, numerous problems remain, including the questions of establishing international borders, of monitoring the cease-fire, of Battling the reparations issue, and of eliminating Iraq's weapons of mass destruction. The resolution of these issues has been entrusted to the United Nations. It is essential that Iraq faithfully comply with all Security Council resolutions so as to facilitate their smooth and prompt implementation, and that it cooperate with the work of the Special Commission on the destruction of weapons of mass destruction. Likewise, recognising that all Member States have an obligation to support these tasks of the United Nations actively, Japan will continue to be unstinting in its support.
The Gulf crisis is past, but for the sake of long-term regional stability, it is essential that remaining issues, such as the problem of peace in the Middle East and the security of the Gulf, be resolved. This will require the active involvement of the international community as a whole, respecting the initiatives and wishes of the countries in the region. Through the efforts of the United States and the Soviet Union, progress is now being made towards holding an international conference on peace in the Middle East, and we very much hope that all of the parties concerned will strive to conduct these negotiations flexibly and realistically and that they will succeed in their shared endeavour.
Japan intends to intensify its dialogue with the parties concerned and to extend all possible and appropriate cooperation to efforts to achieve a just, lasting and comprehensive peace, in line with Security Council resolutions 242 (1967) and 338 (1973).
There are a number of lessons to be learned from the Gulf crisis. The first of these is that once armed conflict erupts it inevitably causes tremendous human suffering and takes vast amounts of human and material resources to resolve. From this it is clear that conflict prevention is a matter of special urgency and deserves highest priority. If the United Nations is to be able to engage effectively in preventive diplomacy, it is essential that the Secretary-General, the Security Council and the General Assembly each function effectively within their realms of responsibility.
In an effort to add substance to the draft declaration on fact-finding by the United Nations that has been submitted at this session of the General Assembly, and to enable the Secretary-General, with the support of the Security Council and others, to move vigorously at a very early stage to prevent conflict, Japan would like to propose the establishment of a conflict-prevention system based on the following measures.
First, the Secretariat's ability continuously to monitor and analyse information relating to possible conflicts should be substantially strengthened. Secondly, on-site fact-finding missions should be dispatched. Thirdly, early warnings should be issued as the situation requires. Fourthly, good offices and mediation efforts should be undertaken under the authority of the Secretary-General. Japan hopes to work together with other Member States during this session of the General Assembly for the early establishment of an effective system for conflict prevention.
The second lesson to be learned from the Gulf crisis is that the amassing of massive arsenals by one country through the international transfer and proliferation of weapons contributes to aggressive behaviour when such actions are tied to that country's political aims. Thus, the most important issue in the wake of the Gulf crisis is that of strengthening efforts in the fields of the international transfer of conventional weapons and the non-proliferation of weapons of mass destruction and missiles. This is an area in which Japan has long taken active initiatives.
There is an urgent need to establish a United Nations reporting system that would enhance the transparency of such international transfers of conventional weapons. Japan has advocated the establishment of just such a system since March of this year. Prime Minister Toshiki Kaifu announced at the Kyoto Conference on disarmament issues in May that Japan would be submitting a draft resolution to this effect to the General Assembly at this session. At present, we are consulting with the countries of the European Community and others concerned, and re hard at work drafting this draft resolution. Given the importance of establishing such a system as soon as possible, I very much hope it will find wide support throughout the General Assembly.
Recognising that there may be some technical issues involved in ensuring that such a system operates smoothly, we are prepared to cooperate with the United Nations in hosting a meeting next year in Japan to elaborate these issues. Likewise, should the need arise, we are also prepared to offer appropriate cooperation to enhance the database capabilities of the Department for Disarmament Affairs for the implementation of this system.
As the only country to have suffered the devastation of atomic weapons, Japan is working for the ultimate abolition of all nuclear arms and has proposed a step-by-step approach to the cessation of nuclear testing. I pay a high tribute to the United States and the Soviet Union for having concluded the Strategic Arms Reduction Treaty this year. I hope that still further efforts will be made towards nuclear disarmament. At the same time, I would point out in regard to the current situation in the Soviet Union that the international community very much hopes that that country will ratify and fulfil its treaty obligations in the field of arms control and will maintain the strictest control over its nuclear arsenals.
Furthermore, it is very important that the nuclear non-proliferation Treaty (NPT) gain greater universality, and I have long called upon all countries that have not yet done so to accede to this Treaty. I am sincerely gratified by France's decision to sign the NPT; by China's announcement, during Prime Minister Kaifu's recent visit, of its intention to become a party to it; and by South Africa's accession to it. I very much hope that France, China and all other countries that have not yet done so will become parties to the NPT promptly and that the Treaty will be extended wall beyond 1995.
In order to strengthen the NPT, it is also important to reinforce and improve the safeguards system of the International Atomic Energy Agency, and for this purpose Japan has proposed a system which includes the use of special inspections. It is deplorable that there is still a country that is a party to the MPT but has not yet concluded a safeguards agreement as called for by the Treaty, and I hope that this situation will be rectified as soon as possible.
On the question of chemical weapons, as I stressed in the statement I delivered at the Conference on Disarmament in June of this year, it is important that the negotiations on the chemical weapons convention be concluded at the earliest possible date, before we lose the momentum provided by the Gulf crisis. There is very little time until the mid-1992 deadline and I hope the Conference on Disarmament in Geneva will continue its work even while the General Assembly is in session. The position of Japan on the question of missiles was set forth in its appeal at the Tokyo Conference on the Missile Technology Control Regime this March, and it is hoped that all countries will adopt the Regime guidelines.
The Gulf crisis demonstrated anew how very important it is that conflicts be resolved peacefully through international cooperative efforts led by the United Nations. At the same time, it made the world aware once again of the importance of United Nations peace-keeping operations to ensure that a cease-fire once established is not breached. In today's changing world, the peace-keeping operations are an increasingly important and indispensable activity for promoting the resolution of regional conflicts, and it is expected that they will be further activated in the months and years ahead. Enhancing their function and authority will require broader participation in terms of personnel from the United Rations membership and a more stable financial base.
So far, Japan has sought to buttress the peace-keeping operations by voluntary contributions to start-up costs and by subscriptions to the trust fund for such operations. Further, the Government of Japan has just presented to the National Diet a bill that would put in place new domestic arrangements enabling Japan to strengthen its contribution to efforts for world peace in terms of personnel while continuing to extend financial cooperation.
The wave of reform under way in the Soviet Union gives us hope that it may be possible to develop a new cooperative relationship with that country in the context of the new international political and economic order. Japan sincerely welcomes the historic changes taking place in the Soviet Union, and intends to work to develop a new relationship based upon the following principles.
First is the principle of strong support for, and solidarity with, the total thrust of the reforms in Soviet domestic and foreign policy and of enhancing and expanding appropriate and effective assistance.
The second is that of dramatically strengthening and enhancing multifaceted cooperation with the republics, especially our neighbour, the Russian Republics. In this connection, Japan very much appreciates the view expressed by the leadership of the Russian Republic that the distinction between victor and vanquished has no place in the creation of the new world order, and hopes to strengthen new cooperative relations along these lines.
The third is that of expanding appropriate cooperation so that an open Soviet Union can be accepted as a truly constructive partner in the Asia-Pacific region.
The fourth is that of actively supporting expanded cooperative relations of the Soviet Union with international economic organisations, including a special association with the International Monetary Fund and the World Bank, so as to integrate the Soviet Union into the world economy.
The fifth and most important is that of concluding, in line with the principle of law and justice, as emphasised by the Russian Republic, a peace treaty between our two countries by way of resolving the territorial issue at the earliest possible time and hence effecting a fundamental development in our bilateral relationship. Japan is confident that such a dramatic improvement in Japanese-Russian and Japanese-Soviet relations can make a creative contribution to the structuring of the new world order that we all desire.
There are still a number of unresolved conflicts and disputes in the Asia-Pacific region. As an Asian-Pacific country itself, Japan is pursuing an active foreign policy so as to create an international order for ever free of confrontation and division.
In this sense, the fact that South Korea and North Korea have joined the United Nations simultaneously at this session is an event of historic significance, and one we welcome as heralding peace and the relaxation of tensions on the Korean peninsula. I very much hope that South Korea and North Korea will continue to work for peaceful unification through direct dialogue in keeping with the principles of the United Nations Charter. Thus I appreciate the constructive proposal for peaceful unification which resident Roh Tae Hoo made in his statement this morning. For its part, Japan has been engaged in negotiations since the beginning of this year for the normalisation of its relations with North Korea, and intends to continue to negotiate in good faith so as to contribute to peace and stability on the peninsula.
There is at long last good cause for optimism that a comprehensive settlement may be achieved in Cambodia. Recognising that the promotion of dialogue among the Cambodian parties themselves is the most important factor for peace in that country, Japan has undertaken a number of diplomatic initiatives, including the hosting of the Tokyo meeting on Cambodia last year. We thus sincerely welcome the recent progress made by the Supreme National Council under the leadership of His Royal Highness Prince Samdech Norodom Sihanouk. Japan very much hopes that the Paris Conference on Cambodia will be reconvened at the end of October, that lasting peace will be attained with appropriate United Nations involvement and that vigorous nation-building efforts in accordance with the will of the Cambodian people will begin as soon as possible.
Japan also welcomes the rapid progress that is being made to bring about domestic reforms in South Africa, including the abolition of the legal foundation of apartheid. We hope that discussions for the drafting of a new constitution will commence soon. Japan is ready to support the efforts of all parties concerned for the establishment of a free and democratic society without racial discrimination in South Africa.
Turning to the situation in Afghanistan, Japan welcomes efforts to achieve a political settlement, including the Secretary-General's five-point proposal and the agreement by the United States and the Soviet Union to end their arms shipments to combatants there. Japan continues to support the tireless efforts for peace of all the parties concerned.
Many of the developing countries of Asia, Africa and Latin America are beset by increasingly grave economic and social difficulties. It is vitally important for all the world that development be promoted and prosperity achieved in those countries. With the threat of nuclear war having receded and ideological conflict being a thing of the past, this is now the international community's most important responsibility. It is essential that we support those developing countries that are making self-help efforts for economic reconstruction and development in close consultation with international organisations, and it is especially imperative that the necessary financial resources, including resources from the private sector, be made available by the industrialised countries. Japan is working to enhance its official development assistance under its Fourth Medium-Term Target, and it is also steadily implementing its capital recycling programme.
In view of the special needs of the least-developed countries, Japan cooperated with the United Nations Capital Development Fund (UNCDF) to host the Least-Developed Countries Tokyo Forum this May to study ways to deal with their problems. In an effort to widen further the loop of cooperation, Japan is planning to convene in Tokyo in 1993 a summit-level African development conference to address the problems of African countries.
The maintenance and strengthening of the free and multilateral trading system is indispensable to world economic development, and the successful conclusion of the General Agreement on Tariffs and Trade (GATT) Uruguay Round is both the most important issue facing the world economy and a priority foreign policy issue for Japan. Japan intends to cooperate with the other countries concerned in making every possible effort to conclude the Uruguay Round by the end of the year.
As a prerequisite to sustained prosperity, it is most urgent that we work to resolve the many global environmental issues threatening the very survival of the human race and to create a world more congenial to human life. However, threats to the world environment, global warming, depletion of tropical forests, destruction of the ozone layer and encroaching desertification have grown more serious in recent years. During this International Decade for Natural of Disaster Reduction, which commenced last year, it is essential that we redouble our efforts to prevent and mitigate natural disasters.
Resolving these global environmental issues will require that people everywhere transcend the barriers that separate them and work together.
The United Nations Conference on Environment and Development to be held next year is an important opportunity for all countries to join together and agree on ways of ensuring a congenial environment for the future. As an industrialised Asian nation, and one that has managed to reconcile the dual demands of development and the environment, Japan hopes to contribute to building a cooperative framework for industrialised and developing countries, and is determined to take active initiatives for the success of this Conference. It is also from this position that we intend to continue to play an important role in the negotiations for the framework convention on climate change.
Hoping to support the upgrading of developing countries' ability to deal with the need for environmental conservation, Japan intends to continue to implement vigorously its development assistance, including the establishment  of the United Nations Environment Programs International Environmental Technology Centre in Japan and its support for the sustainable management of tropical forestry resources through, for example, the International Tropical Timber Organisation. Creating a world in which human values are respected and people everywhere can lead lives of dignity is beyond the capabilities of any single nation and is truly a task for all humankind. As the first step in creating such a world, it is essential that the fundamental human rights of everyone be guaranteed, and that all people be enabled to exercise their God-given abilities. Believing that respect for human rights la a universal value and the foundation of world peace and stability, Japan is making an active effort to have human rights respected and promoted world-wide. We are thus concerned that there are still some countries where these fundamental human rights are not yet respected.
The wave of democratisation in Eastern Europe has swelled to a major current of democratisation world-wide and has sparked global reforms. This April the Government of Japan stated that its official development assistance will be extended with special attention to the following considerations: the trends in military expenditures by the recipient country, its efforts to promote democratisation and to introduce a market-oriented economy, and the situation with regard to securing basic human rights and freedoms. In line with this approach, Japan intends through its aid to support and contribute to efforts for democratisation and economic reforms world-wide.
The tragedy of an increasing number of refugees and displaced persons generated by regional problems and armed conflicts in many parts of the world is a direct affront to the concept of respect for humanity. It is imperative that the entire world join together in extending relief to these unfortunate people, said to number some 17 million, and Japan intends to continue its vigorous assistance through the Office of the United Nations High Commissioner for Refugees and other international bodies. In this regard, Japan feels it would be appropriate for a working group, to be organised with the participation of international organisations and other interested parties, to study the possibility of a system to forecast new flows of refugees and to issue early warnings.
There is an urgent need to strengthen the ability of the United Nations to provide relief assistance in the event of major emergencies. Measures must be taken to strengthen the coordination and cooperation structures among the humanitarian relief agencies under the Secretary-General and also to ensure that the relief activities of these agencies have maximum effect. Believing that it would be useful for all countries and United Nations agencies to form a stand-by network for the provision of whatever personnel and relief goods they can offer, Japan intends to take an active part in such an international endeavour.
It is hoped that the United Nations will play a central role in international cooperation for the creation of a new world order. Never before in the nearly half a century the United Nations has been in existence has support for it been so widespread and expectations so high. This is perhaps the first time ever that conditions have been so favourable for achieving the high ideals envisioned by the Organization's founders.
We are at a historic watershed, and whether the United Nations will be able to achieve the great things that people everywhere expect of it and to create a better world for the twenty-first century depends upon what uses we make of it and how well we as Member States support and defend it. Indeed, the United Nations is what its Member States make it.
At present I would be hard pressed to say that the United Nations is capable of fully and effectively meeting our expectations. We need to create a strong and efficient United Nations able to respond fully to the needs of this new era. It is imperative that all States that value the United Nations work together and with the Secretary-General in strengthening the functions of the Organisation. Japan, for its part, will be unstinting in its cooperation. I should like, in this connection, to remind Member States once again that the "former enemies" clauses in the United Nations Charter are utterly inappropriate historic relics which should be promptly deleted.
This session of the General Assembly is a historic one that will consider the new world that is emerging in the wake of the cold war and the Gulf war and the great reforms in the Soviet Union. Recognizing that it has a historic mission to do everything it can for the world order consistent with its position as a nation of peace, Japan is determined to make the maximum effort for the realization of a peaceful, prosperous and humane world for all.
We need to give further impetus to efforts of this kind in order to achieve tangible progress. Let us join together to ensure that this forty-sixth session will prove to be truly significant by providing that impetus.
